Certain portions of this document have been omitted pursuant to a request for Confidential Treatment and, where applicable, have been marked with “[***]” to indicate where omissions have been made.The confidential material has been filed separately with the Securities and Exchange Commission. Exhibit 10.38 Execution Version *****FIXED RATE LOAN AGREEMENTDated as of January 5, 2017amongVIVINT SOLAR FINANCING III, LLC,as Borrowerand WELLS FARGO BANK, NATIONAL ASSOCIATION,as Administrative Agent and THE LENDERS PARTY TO THIS AGREEMENTFROM TIME TO TIME***** [***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION. TABLE OF CONTENTS This Table of Contents is not part of the Agreement to which it is attached but is inserted for convenience only. ARTICLE I. DEFINITIONS AND INTERPRETIVE MATTERS 2 Section 1.01 Definitions 2 Section 1.02 Accounting Terms and Determinations 44 Section 1.03 Time of Day 45 Section 1.04 Rules of Construction 45 ARTICLE II. COMMITMENTS AND LOANS 46 Section 2.01 Commitments 46 Section 2.02 Notes 47 Section 2.03 Agency Fee 48 Section 2.04 Several Obligations; Remedies Independent 48 ARTICLE III. PAYMENTS OF PRINCIPAL AND INTEREST 48 Section 3.01 Repayment of Loans 48 Section 3.02 Interest on the Loans 48 Section 3.03 Optional Prepayments 49 Section 3.04 Mandatory Prepayments 49 Section 3.05 Additional Conditions of Prepayment 51 ARTICLE IV. PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC. 51 Section 4.01 Payments 51 Section 4.02 Pro Rata Treatment 52 Section 4.03 Computations 52 Section 4.04 Minimum Amounts 53 Section 4.05 Certain Notices 53 Section 4.06 Set Off; Sharing of Payments; Etc. 53 ARTICLE V. ADDITIONAL PROVISIONS APPLICABLE TO LOANS 54 Section 5.01 Increased Costs 54 Section 5.02 Taxes 55 Section 5.03 Mitigation of Obligations 60 Section 5.04 Source of Funds Representations of the Lenders 61 ARTICLE VI. CONDITIONS PRECEDENT 62 Section 6.01 Conditions of Borrowing 62 ARTICLE VII. REPRESENTATIONS AND WARRANTIES 69 Section 7.01 Organization, Powers, Capitalization, Good Standing, Business 69 Section 7.02 Authorization of Borrowing, etc. 70 Section 7.03 Title to Membership Interests 70 Section 7.04 Governmental Authorization; Compliance with Laws 72 FIXED RATE LOAN AGREEMENT [***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION. ii Section 7.05 Solvency 73 Section 7.06 Use of Proceeds and Margin Security; Governmental Regulation 73 Section 7.07 Defaults; No Material Adverse Effect 73 Section 7.08 Financial Statements; Books and Records 73 Section 7.09 Indebtedness 74 Section 7.10 Litigation; Adverse Facts 74 Section 7.11 Taxes and Tax Status 74 Section 7.12 Performance of Agreements 75 Section 7.13 ERISA 75 Section 7.14 Insurance 76 Section 7.15 Investments 76 Section 7.16 Environmental Matters 76 Section 7.17 [Reserved] 76 Section 7.18 Representations Under Other Loan Documents 77 Section 7.19 Broker’s Fee 77 Section 7.20 Foreign Assets Control Regulation 77 Section 7.21 Property Rights 77 Section 7.22 Portfolio Documents and Eligible Projects 78 Section 7.23 Security Interests. 81 Section 7.24 Intellectual Property 81 Section 7.25 Full Disclosure 81 Section 7.26 No Other Bank Accounts 82 ARTICLE VIII. AFFIRMATIVE COVENANTS 82 Section 8.01 Financial Statements and Other Reports 82 Section 8.02 Notice of Events of Default 88 Section 8.03 Maintenance of Books and Records 89 Section 8.04 Litigation 89 Section 8.05 Existence; Qualification 89 Section 8.06 Tax Status 89 Section 8.07 Operation and Maintenance 90 Section 8.08 Preservation of Rights; Maintenance of Projects; Warranty Claims; Security 90 Section 8.09 Compliance with Laws; Environmental Laws 92 Section 8.10 Energy Regulatory Laws 92 Section 8.11 Payment of Claims 93 Section 8.12 Maintenance of Insurance 93 Section 8.13 Inspection 97 Section 8.14 Reserved 97 Section 8.15 Collateral Accounts; Collections 97 Section 8.16 Performance of Agreements 98 Section 8.17 Customer Agreements and SREC Contracts 98 Section 8.18 Management Agreement 98 Section 8.19 Use of Proceeds 99 Section 8.20 Project Expenditures 99 FIXED RATE LOAN AGREEMENT [***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION. iii Section 8.21 Tax Equity Fund Matters 99 Section 8.22 Post-Closing Covenant 99 Section 8.23 Termination of Fund Provider Section 8.24 Deposits to Collections Account Section 8.25 Tax Partnership Election Section 8.26 Credit Rating Section 8.27 Separateness Section 8.28 ITC Insurance Policy ARTICLE IX. NEGATIVE COVENANTS Section 9.01 Indebtedness Section 9.02 No Liens Section 9.03 Restrictions on Fundamental Changes Section 9.04 [Reserved] Section 9.05 ERISA Section 9.06 Restricted Payments Section 9.07 Limitation on Investments Section 9.08 Sanctions and Anti-Corruption Section 9.09 No Other Business; Leases Section 9.10 Portfolio Documents Section 9.11 ITC Matters Section 9.12 Expenditures; Collateral Accounts; Structural Changes Section 9.13 SREC Contracts and Transfer Instructions Section 9.14 Speculative Transactions Section 9.15 Voting on Major Decisions Section 9.16 Transactions with Affiliates Section 9.17 Tax Partnership Election Section 9.18 ITC Insurance Policy ARTICLE X. EVENTS OF DEFAULT; REMEDIES Section 10.01 Events of Default Section 10.02 Acceleration and Remedies ARTICLE XI. THE ADMINISTRATIVE AGENT Section 11.01 Appointment, Powers and Immunities Section 11.02 Reliance by Administrative Agent Section 11.03 Defaults and Events of Default Section 11.04 [Reserved] Section 11.05 Non-Reliance on Agent Section 11.06 Failure to Act Section 11.07 Resignation or Removal of Administrative Agent Section 11.08 Collateral Agency Agreement and Depositary Agreement Section 11.09 Merger Section 11.10 Wells Fargo Bank, National Association FIXED RATE LOAN AGREEMENT [***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION. iv ARTICLE XII. MISCELLANEOUS Section 12.01 No Waiver Section 12.02 Notices Section 12.03 Expenses; Etc Section 12.04 Amendments; Etc Section 12.05 Successors and Assigns Section 12.06 Marshalling Section 12.07 Treatment of Certain Information; Confidentiality Section 12.08 Survival Section 12.09 Captions Section 12.10 Counterparts; Integration; Effectiveness Section 12.11 Reinstatement Section 12.12 No Third Party Beneficiaries; Non-Reliance on Other Lenders Section 12.13 Governing Law; Submission to Jurisdiction Section 12.14 Waiver of Jury Trial Section 12.15 Patriot Act Section 12.16 Contractual Recognition of Bail-In Section 12.17 Authorization. FIXED RATE LOAN AGREEMENT [***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE COMMISSION. v
